Citation Nr: 1040711	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with 
hepatocellular carcinoma to include cirrhosis, ascites and upper 
gastrointestinal bleed.


REPRESENTATION

Appellant represented by:	Rebecca Patrick, Esq.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the March 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran initially requested a Travel Board hearing, which was 
scheduled for September 2, 2010.  However, prior to the scheduled 
hearing date, the Veteran's representative submitted a written 
statement withdrawing that hearing request.  38 U.S.C.A. 
§ 20.704(d) (2010). 

As a final introductory matter, the Board observes that the 
Veteran has not worked on a regular basis since September 2000 
and is currently receiving Social Security disability benefits 
due to chronic liver disease and hepatitis C.  While cognizant 
that the Veteran is not currently service connected for any 
disability, in light of the actions taken below, the Board 
interprets the aforementioned evidence as raising an implicit 
claim of entitlement to a total disability rating based on 
individual unemployability due to a service-connected disability 
(TDIU).  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.  

The appeal is REMANDED to the RO, and VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for hepatitis C.  

The Veteran filed a claim of service connection for hepatitis C 
in September 2006.  The Veteran contends that he acquired 
hepatitis C during his military service, from a tattoo that he 
received after entering service.  Additionally, the Veteran's 
representative stated that the Veteran had other in-service modes 
of transmission for hepatitis C that were not considered, to 
include ankle surgery that required a spine injection of 
anesthesia and sutures, air gun immunizations, dental work, foot 
puncture from stepping on a nail, rectal abscesses and cysts 
reduced, and a lacerated left forearm.  The Board notes that the 
Veteran has also reported IV drug use as a risk factor hepatitis 
C. 

The evidence indicates that the Veteran has been diagnosed with 
hepatitis C.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, acupuncture 
with non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110)  November 30, 1998. 

While mindful that intranasal cocaine and intravenous drug use 
are risk factors for hepatitis C, the Board observes that service 
connection cannot be established for a disability which results 
from willful misconduct or the primary abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an 
act involving conscious wrongdoing or a known prohibited action, 
and alcohol and drug abuse are, by statute, deemed to be willful 
misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
38 C.F.R. §§ 3.1(n), 3.301 (2010).  For that reason, a grant of 
service connection is precluded for any abuse of alcohol or drugs 
during service, and for any disorder, including hepatitis C, 
which is due to the abuse of alcohol or drugs.   

The Board recognizes that the Veteran's private doctors have 
indicated, in the April 2007 and November 2007 letters, that the 
Veteran may have contracted hepatitis C from the tattoo he 
acquired on active duty.  Significantly, however, those private 
doctors did not indicate that their findings were based on a 
review of the pertinent evidence of record.  Indeed, the 
Veteran's private physicians appear to have based the clinical 
findings primarily on the Veteran's own lay statements.  The 
Board is mindful that claims folder review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
strict requirement for private medical opinions, and a private 
medical opinion may not be discounted solely because the opining 
clinician did not conduct such a review.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Additionally, a private 
examiner's reliance on statements from the Veteran is not a 
sufficient basis, in and of itself, to disregard that examiner's 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Nevertheless, the Board considers it significant in this case 
that the April 2007 and November 2007 private doctors' letters 
predated and, thus, did not address the contradictory opinion of 
the VA examiner.  To ensure a thorough examination and 
evaluation, the Veteran's disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2010).  Moreover, those private 
doctors' findings, which fail to definitively relate the 
Veteran's hepatitis C to an event or injury in service, are 
inherently speculative in nature and thus of limited probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Accordingly, the Board finds that the private doctors' letters, 
standing alone, cannot serve as a basis of granting service 
connection.  

The Board recognizes that in the July 2008 VA examination, the 
examiner determined that the Veteran's hepatitis C was not 
related to his in-service tattoo.  Specifically, the examiner 
stated that "it is significantly more likely than not that the 
Veterans intravenous drug abuse and sharing the needle with 
somebody with a serious drug habit is much more likely to be the 
cause, or rather the source, of his hepatitis C than is the 
tattoo that he received in North Carolina in 1976."  However, 
while ostensibly predicated on a review of the claims folder, the 
VA examiner's opinion did not address other pertinent evidence, 
including the service treatment records showing that the Veteran 
was exposed to additional hepatitis C risk factors, including 
ankle surgery that required a spine injection of anesthesia and 
sutures, air gun immunizations, dental work, a foot puncture from 
stepping on a nail, rectal abscesses and cysts reduced, and a 
lacerated left forearm.  Nor did that VA examiner consider the 
Veteran's assertions regarding other in-service risk factors, 
which are capable of lay observation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Consequently, the Board finds that the prior VA 
examination report is not adequate for rating purposes, and this 
matter must be remanded.  Kowalski v. Nicholson, 19 Vet.App. 171, 
179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the 
Board is not bound to accept medical opinions that are based upon 
an inaccurate factual background); see also 38 C.F.R. § 4.2 
(stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).

Without further clarification, the Board is without medical 
expertise to determine if the Veteran's hepatitis C had its onset 
during active service. Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Therefore, another VA examination should 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Moreover, in light of the clinical evidence of drug and alcohol 
problems both during and after service, the Board finds that, on 
remand, the VA examiner should expressly indicate whether the 
Veteran's hepatitis C was caused by any aspect of the Veteran's 
active service that did not involved substance abuse.  38 C.F.R. 
§§ 3.1(n), 3.301 (2010).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1)	The RO should arrange for the Veteran to 
undergo an appropriate VA examination for 
hepatitis C.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's hepatitis C had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should consider and 
discuss the Veteran's various risk factors, 
including his in-service vaccinations, ankle 
surgery, dental work, foot puncture, rectal 
abscesses and cysts reduced, lacerated 
forearm, tattoo, and any drug use.  Moreover, 
the examiner should specify whether the 
Veteran's hepatitis C is related to any in-
service risk factors apart from drug use.  
The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations, to 
include 38 C.F.R. § 3.301.  If the claim is 
denied, the AMC should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


